By the Court,

Sutherland, J.
A new trial must be granted in this case. The wife, in the absence of the husband, must be considered as having a general authority to exercise the usual and ordinary control over bis property, which must be possessed by some one; unless it be expressly shewn that he had constituted some other person his agent for that purpose. Nothing of that kind appears in this case. That the plaintiff once told his wife that she must not let or lend his horse, except to go for a doctor, was proved ; but it was a mere private communication, not known to the defendant or published so as to be generally known.